Adams, J.
I. A married woman, abandoned by her husband, may acquire a settlement as if she were unmarried, i. domicii/e : Any person having attained majority, and residing sanity. in any county of the State one year without being warned to depart from the county, acquires a settlement in such county. Code, section 1352. Mrs. Harrison was evidently abandoned by her husband, and while abandoned commenced residing in Washington county, November 4, 1868. She was not warned to depart from the county until more than a year thereafter; but she was taken insane' before the expiration of a month, and was removed to the Hospital for the Insane, in Henry county, and remained at such hospital until more than a year had elapsed. The question presented is, whether her insanity and absence from Washington county, in the hospital in Henry couuty, prevented her from acquiring a legal settlement in Washington county, her residence having been commenced in the county prior to her insanity and removal, and no warning having been served upon her to depart.
It is evident that no length of time spent by her- at the hospital would give her a residence in Henry county. She did not, then, in any legal sense, commence residing in Henry *59county. By reason, then, of her removal to that county, no interruption of her residence in Washington county took, place. The case is not different from what it would have been if she had been treated at the expense of Washington county, within the county. In Mill Creek v. Miami, 10 Ohio, 375, the overseers of the poor of the plaintiff township removed a pauper after his residence had commenced in the township but no settlement had been acquired, to a hospital at Cincinnati, where he remained thirteen months. The court held that he must, in law, be considered as actually residing in the plaintiff township, and as having gained a settlement therein. Such, undoubtedly, is the rule in regard to a pauper who is sane.
We have, then, simply to inquire whether the question of the settlement of a pauper is affected by his insanity. In Chicopee v. Whately, 6 Allen, 598, the question arose as to whether one Graves had acquired a settlement in the town of Chicopee, by residing there ten years, the statutory period. It appears that after he commenced residing there he became insane. Upon the trial in the superior court the plaintiff asked the court to instruct the jury that if Graves became insane before the completion of the ten years’ residence in Chicopee, and remained insane thereafter, he could not acquhe a settlement there, although he might not have been insane at the time of his removal. The court refused to so rule, and instructed the jury that, “if Graves, being capable of choosing a residence, went to Chicopee with the intent to reside there, the domicile thus acquired in Chicopee would not be changed or suspended if he afterward became insane, and such insanity would not prevent his gaining a settlement.” Upon appeal the ruling was held to be correct. In Pittsfield v. Detroit, 53 Maine, 442, Kent, J., said: “It has been settled that a person becoming insane may gain a settlement by a residence commencing when sane.” The same rule is recognized in Machias v. East Machias, 33 Maine, 427, and in Auburn v. Hebron, 48 Id., 332. See, also, Buckland v. Charlemont, 3 Pick., 173; Ludlow v. Landgrove, 42 Vt., 137; Concord v. Rumsey, 45 N. H., 423.
*602. —stattions: county, *59II. Whether the defendant became liable to the plaintiff for the money expended on account of the pauper prior to' the *60time she acquired a settlement in the plaintiff county, we need not inquire. The defendant pleads the statute of limitations, and we think that a sufficient answer. The account is not a continuous one, as no part of the charge since the settlement was acquired is valid; nor is it sufficient for the plaintiff to say that the liability of the defendant was not discovered _ until a few weeks before the suit was commenced. In Adams v. Ipswich, 116 Mass., 570, an action was brought to recover for the support of a pauper. The statute of limitations was pleaded,'and the court said: “The cause of action arose at the time the support was furnished. Ignorance of the fact of settlement makes no difference in the legal right.”
The judgment of the Circuit Court must be
Affirmed.
Seevers, J., having been of counsel, took no part in the determination of this case.